Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on December 3, 2020 has been entered.
RESPONSE TO AMENDMENT AND ARGUMENTS
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on March 30, 2021 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1 and 11 are now amended.
Claims 1–8, 10–18, and 20 are pending in the application. 
Claims 1–8, 10–18, and 20 stand rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The Applicant’s traversal of the rejection has been considered, but is not persuasive.
The Applicant points to a few passages in the Specification for context, (Response 8), but respectfully, none of these passages describe “the processing speed of the user input.” At best, even the Applicant agrees that these passages concern “the the speed at which the user input is processed.” (Response 8). 
The Examiner respectfully submits that, grammatically, “the speed at which the user input is processed” is quite different from “the processing speed of the user input.” The former concerns some other actor processing the input, whereas the latter (and claimed version) concerns the ability of the user input itself. If the Applicant believes that it has support for “the speed at which the user input is processed,” then the Applicant should be able to overcome the indefiniteness rejection by rephrasing the claimed “speed of the user input” as such.
The Examiner acknowledges that the claims are always to be interpreted in light of the specification. However, this requirement does not excuse the Applicant from ensuring the claim language makes sense on its face. See MPEP § 2173(III.)(B.) (“applicants are required to make the terms that are used to define the invention clear and precise”); MPEP § 2103(II.)(C.) (quoting In re Hiniker Co., 150 F.3d 1362, 1369, 47 USPQ2d 1523, 1529 (Fed. Cir. 1998)) (“the name of the game is the claim.”); 
Accordingly, the claims stand rejected under 35 U.S.C. § 112(b).
Claims 1–8, 10–18, and 20 stand rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0311997 A1 (“Gruber”) in view of U.S. Patent No. 6,311,150 B1 (“Ramaswamy”). The corresponding amendment and traversal of this rejection has been considered, but is not persuasive.
Specifically, the Examiner disagrees with the Applicant’s contention that the claimed “interaction” is “not taught or suggested by the client 104 and server 106 in Gruber, either alone or as combined.” (Response 10). As understood by the Examiner, the Applicant seems to be arguing that Gruber’s interaction does not “correspond[] to a plurality of domains for providing the service, a user’s intent and a parameter for performing the service according to the intent” as claimed, although the Applicant never explains why it thinks this to be the case.
In fact, Gruber explicitly teaches that, in order to process the spoken input (e.g., from step 412), “the natural language processor 332 shown in FIG. 3B receives the token sequence (e.g., a text string) from the speech-to-text processing module 330, and determines what nodes are implicated by the words in the token sequence,” such that “if a word or phrase in the token sequence is found to be associated with one or the word or phrase will ‘trigger’ or ‘activate’ those nodes.” Gruber ¶ 73 (emphasis added). This is evidence that Gruber’s voice interaction indeed “corresponds to a plurality of domains for providing the service,” because each of Gruber’s nodes “represents a task that the digital assistant system 300 is capable of performing,” Gruber ¶ 66, including “tasks or competencies 392 for respective third party service provider systems.” Gruber ¶ 58.
Furthermore, Gruber system also includes “one or more processing modules 114 utilize the data and models 116 to determine the user's intent based on natural language input.” Gruber ¶ 24. Gruber therefore further teaches that the user’s input “correspond[s] to . . . a user’s intent.” 
Finally, Gruber further discloses or teaches that, based on the nodes that are activated, “the natural language processor 332 generates a structured query to represent the identified actionable intent,” including “parameters for one or more nodes within the domain for the actionable intent” that correspond to the user’s input. Gruber ¶ 77 (emphasis added). Gruber therefore further teaches that the user’s input “correspond[s] to . . . a parameter for performing the service according to the intent.”
For these reasons, and for the reasons set forth in the full rejection below, the claims stand rejected over Gruber as combined with Ramaswamy. Since all of the claims stand rejected, the Applicant’s request for an allowance (Response 11) is respectfully denied.
CLAIM OBJECTIONS
The Office objects to claims 1 and 11 for having the following informalities: the series set forth at the end of the first wherein clause “the service, a user’s intent and a parameter for performing the service according to the intent” is missing a series comma after the penultimate item in the series. A comma should therefore be inserted after “a user’s intent.”
Appropriate correction is required.
CLAIM REJECTIONS – 35 U.S.C. § 112(B)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1–8, 10–18, and 20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The scope of “a processing speed of the user input” is unclear, and therefore, claims 1 and 11 are indefinite.
A mere “user input” alone cannot have a “processing speed.” It is just an input; it has no inherent capability of processing anything, nor is any capability explicitly disclosed.
The Applicant points to a few passages in the Specification for context, (Response 8), but respectfully, none of these passages describe “the processing speed of the user input.” At best, even the Applicant agrees that these passages concern “the processing speed of the chatbot server,” which is a mechanism “for determining the speed at which the user input is processed.” (Response 8). 
But, grammatically, “the speed at which the user input is processed” is quite different from “the processing speed of the user input.” The former concerns some other actor processing the input, whereas the latter (and claimed version) concerns the ability of the user input itself. If the Applicant believes that it has support for “the speed at which the user input is processed,” then the Applicant should be able to overcome the indefiniteness rejection by rephrasing the claimed “speed of the user input” as such.

CLAIM REJECTIONS – 35 U.S.C. § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–8, 10–18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0311997 A1 (“Gruber”) in view of U.S. Patent No. 6,311,150 B1 (“Ramaswamy”).
Claim 1
To assist the Applicant with reviewing this ground of rejection, the following table is provided as a summary of the findings set forth below:

Claimed Element
Corresponding Structure in Gruber
chatbot
service provider
information about a plurality of chatbots
service provider directory 390, which provides information about a plurality of service providers
category
any node in ontology 360
plurality of categories
ontology 360, which is indeed a plurality of nodes
main category
any “actionable intent” node and/or any “domain” node (e.g., any parent node at the top of the ontology 360 shown in FIG. 3C)
sub-category
any “parameter” node (sometimes referred to as “property” nodes)

Accordingly, Gruber teaches:
A system comprising:
“FIG. 3A is a block diagram of an exemplary digital assistant system 300” Gruber ¶ 42. Note that “some of the modules and functions of the digital assistant are divided into a server portion and a client portion, where the client portion resides on a user device (e.g., the user device 104) and communicates with the server portion (e.g., the server system 108) through one or more networks, e.g., as shown in FIG. 1.” Gruber ¶ 42. Note that Gruber sometimes refers to server system 108 as “DA server” and user device 104 as “DA client.” See Gruber ¶ 23.
a communication interface; at least one processor operatively connected to the communication interface; and at least one memory operatively connected to the at least one processor, 
“The digital assistant system 300 includes memory 302, one or more processors 304, an input/output (I/O) interface 306, and a network communications interface 308. These components communicate with one another over one or more communication buses or signal lines 310.” Gruber ¶ 43.
wherein the at least one memory stores information about a plurality of chatbots, 

and a plurality of categories of the plurality of chatbots, 
Just as the claim requires the memory to store a plurality of categories corresponding to the plurality of chatbots, Gruber likewise stores a plurality of “third party domains 374” that each correspond to Gruber’s plurality of third party service providers.
Specifically, Gruber stores “one or more third party domains 374” (also called actionable intents) in a data structure called “ontology 360” on memory 302. Gruber ¶¶ 52–53. Each actionable intent in the memory’s ontology corresponds to a respective third party service provider (i.e., the claimed chatbots) because each actionable intent “represents a task that the digital assistant system 300 is capable of performing,” Gruber ¶ 66, and this includes “tasks or competencies 392 for respective third party service provider systems.” Gruber ¶ 58.
wherein the plurality of chatbots operate independently of each other and provide a service corresponding to user input through an interaction with a user, the service provided through each of the chatbots being different than each other,
Each of the respective third party service providers support a set of “tasks” that correspond to a service that each third party service provider provides responsive to a user providing input via a voice interaction with his or her device (e.g., as shown in FIG. 4A, Service Provider 1 performs a task at step 422, which is responsive to a voice input provided by the user at steps 408–410).
Gruber provides several examples of its third party service providers providing a service corresponding to a voice interaction with a user; here are a few:
“For example, after receiving an inquiry from the user, ‘where is Jeremy Lin playing today,’ the device may determine that the term, Jeremy Lin, matches an entry in a third party vocabulary index from a sports game schedule service provider as an athlete's name, and identify that retrieving a location of a sports game is the requested task.” Gruber ¶ 117.

“In another example, one or more supported task types associated with a particular service provider may include ‘sports schedules,’ indicating that the particular service provider can provide information about sports game schedules.” Gruber ¶ 118.
From these three examples, it is clear that the third party services each operate independently from each other and provide different services. For example, the third party vocabulary index is not disclosed as needing any input from the sports game schedule service to correctly function (no is there any reason to think it would need to know sports schedules to provide vocabulary), and providing vocabulary is indeed a different function from providing sports schedules.
and the interaction corresponding to a plurality of domains for providing the service, 
In order to process the spoken input (e.g., from step 412), “the natural language processor 332 shown in FIG. 3B receives the token sequence (e.g., a text string) from the speech-to-text processing module 330, and determines what nodes are implicated by the words in the token sequence,” such that “if a word or phrase in the token sequence is found to be associated with one or more nodes in the ontology 360 (via the vocabulary index 344), the word or phrase will ‘trigger’ or ‘activate’ those nodes.” Gruber ¶ 73. Gruber therefore explicitly teaches that the spoken input “correspond[s] to a plurality of domains for providing the service.”
a user’s intent 
“The one or more processing modules 114 utilize the data and models 116 to determine the user's intent based on natural language input.” Gruber ¶ 24. Gruber therefore further teaches that the user’s input “correspond[s] to . . . a user’s intent.” 

Based on the nodes that are activated, “the natural language processor 332 generates a structured query to represent the identified actionable intent,” including “parameters for one or more nodes within the domain for the actionable intent” that correspond to the user’s input. Gruber ¶ 77 (emphasis added). Gruber therefore further teaches that the user’s input “correspond[s] to . . . a parameter for performing the service according to the intent.”
wherein the memory further stores instructions that, when executed, cause the processor to:
“The memory 302 also stores the digital assistant module (or the server portion of a digital assistant) 326,” whose functionality is driven by several sub-modules 328–338, each having access to the data and models discussed above. Gruber ¶ 52. Collectively, these modules and sub-modules perform the operations illustrated in the flow diagrams of FIGS. 4A–4B, see Gruber ¶ 103, which will now be discussed.
receive, via the communication interface from a client device of the user including a user interface (UI), data associated with the user input associated with or indicative of a request to perform at least one task;
“The DA server receives (412) the input of the user.” Gruber ¶ 116. The input DA server receives includes a voice command or touch command, which the DA client first recorded at 408 and then sent to the DA server at 410. Gruber ¶ 115.
determine whether the user input is sufficient to select, from among the plurality of categories, one or more main-categories and one or more sub-categories for performing the at least one task, 
Next, the DA server “identifies (414) a respective task type as described below.” Gruber ¶ 116. As will be explained in much greater detail below, this involves converting the user input to text and determining “what nodes [in the ontology 360] are implicated by the words in the token sequence,” such that “if a word or phrase in the token sequence is found to be associated with one or more nodes in the ontology 
the plurality of categories being hierarchical, 
“The ontology 360 is a hierarchical structure containing a plurality of nodes, each node representing either an ‘actionable intent’ or a ‘property’ relevant to one or more of the ‘actionable intents’ or other ‘properties’.” Gruber ¶ 66. 
composed of a plurality of levels, 
“Within the ontology 360, each actionable intent node is linked to one or more property nodes either directly or through one or more intermediate property nodes. Similarly, each property node is linked to one or more actionable intent nodes either directly or through one or more intermediate property nodes,” Gruber ¶ 67, and finally, “[a]n actionable intent node, along with its linked concept nodes, may be described as a ‘domain,’” wherein “each domain is associated with a respective actionable intent, and refers to the group of nodes (and the relationships therebetween) associated with the particular actionable intent.” Gruber ¶ 68.
and including at least one main category and at least one sub-category, 
Gruber’s ontology 360 is thus described as a hierarchy of categories consisting of a plurality of levels, wherein the top level includes one or more domains/actionable intents (i.e. main categories), and the levels beneath the actionable intent nodes includes property nodes (i.e. sub-categories). 
wherein a level of a category from among the plurality of categories is determined depending on 
“In some embodiments, if a word or phrase in the token sequence is found to be associated with one or more nodes in the ontology 360 (via the vocabulary index 344), the word or phrase will ‘trigger’ or ‘activate’ those nodes. When multiple nodes are ‘triggered,’ based on the quantity and/or relative importance of the activated nodes, the natural language processor 332 will select one of the actionable intents as 
wherein the at least one main category is an upper level category and includes the at least one sub-category, and wherein the at least one sub-category is a lower level category compared to the at least one main category;

    PNG
    media_image1.png
    615
    1505
    media_image1.png
    Greyscale
As shown in FIG. 3C, each of the actionable intent nodes includes two or more child property nodes, and each actionable intent node is at a higher level relative to its child property nodes. Gruber ¶ 67. 
	when the user input is sufficient to select at least one main category and at least one sub-category, based on information included in the user input, sequentially select the at least one main category and the at least one sub-category as the at least one category corresponding to the user input, 
Before explaining why Gruber discloses sequential selection of the main category and the sub-category, the Office will first address why the sequential selection is “based on the information included in the user input:” Here, in order to process the spoken input (e.g., from step 412), “the natural language processor 332 shown in FIG. 3B receives the token sequence (e.g., a text string) from the speech-to-text processing module 330, and determines what nodes are implicated by the words in the token sequence,” such that “if a word or phrase in the token sequence is found 
Now that we understand why the sequential selection is “based on the information included in the user input,” the Office will now further explain why Gruber’s selection is sequential. Based on the nodes that are activated, first, “the natural language processor 332 identifies an actionable intent (or domain) based on the user request,” and then, “the natural language processor 332 generates a structured query to represent the identified actionable intent,” including “parameters for one or more nodes within the domain for the actionable intent.” Gruber ¶ 77. The selection is thus sequential, because it selects the actionable intent/domain first, and then subsequently selects the parameters within that domain.
and when the information included in the user input is not sufficient to determine the at least one sub-category or when there is a conflict between the at least one sub-category and the at least one main category, select only the at least one main category;
“When multiple nodes are ‘triggered,’ based on the quantity and/or relative importance of the activated nodes, the natural language processor 332 will select one of the actionable intents as the task (or task type) that the user intended the digital assistant to perform. In some embodiments, the domain that has the most ‘triggered’ nodes is selected,” thus resolving the conflict of which domain/actionable intent to select. Gruber ¶ 73.
select at least one chatbot from the plurality of chatbots for at least one category for performing the at least one task among the plurality of categories of the plurality of chatbots;
After identifying a task type for task associated with the user’s command, see Gruber ¶¶ 116–117, “the DA server locates (416) one or more service providers that can perform the identified task type.” Gruber ¶ 118.

“The DA server 108 receives (426) [] one or more results [of a request to perform the task] from the service provider, and sends (428) one or more of the one or more results to the DA client 104.” Gruber ¶ 122.
Gruber does not appear to explicitly disclose whether the category level “is determined depending on a processing speed of the user input.”
Ramaswamy, however, teaches a Natural Language Understanding (NLU) system that translates a user input into a formal command (Ramaswamy Abstract), the system configured to:
determine whether the user input is sufficient to select, from among the plurality of categories, one or more main-categories and one or more sub-categories for performing the at least one task, the plurality of categories being hierarchical, composed of a plurality of levels, 
“Referring to FIG. 2, an example of the hierarchical system/method for NLU 12 is shown in accordance with the present invention. NLU 12 shows N translators 102, ranging from a Level 1 translator to a Level N translator. Each translator 102 performs one portion of the translation process, and narrows down the search space of formal commands to be translated from input text 10 for the subsequent level. Level 1 translator takes in the text input 10 and initiates the translation process, and Level N translator concludes the translation process by producing the formal command 14 associated with the text input 10.” Ramaswamy col. 5 ll. 40–50.
and including at least one main category and at least one sub-category, 
“The at least one category may include a general category for addressing ambiguous commands, commands relevant to multiple categories and system related commands.” Ramaswamy col. 2 ll. 12–18. As shown in FIG. 2, each successive level of translator is subordinate to its predecessor.
depending on a processing speed of the user input, wherein the at least one main category is an upper level category and includes the at least one sub-category, and wherein the at least one sub-category is a lower level category compared to the at least one main category
“The value of N,” i.e., where “N” represents the number of levels, “is a system parameter and is preferably chosen by the system builder to optimize the NLU system 8 for a given set of applications 16 (FIG. 1).” “More than two categories may be selected as well, but as the number of categories increases, so does the computational complexity. The number of categories to be selected should be determined by the system designer to optimize the performance of a given system.” Ramaswamy col. 8 ll. 39–44.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to limit the number of levels of categories and subcategories that Gruber uses to understand a user’s input, as taught by Ramaswamy. 
The skilled artisan would have had a reasonable expectation of success with this combination because Gruber explicitly encourages the skilled artisan to utilize a combination of “additional factors” when considering which nodes to trigger, beyond merely considering the nodes that are most relevant. Gruber ¶ 73 (explaining that while “the domain is selected based on a combination of the number and the importance of the triggered nodes . . . additional factors are considered in selecting the node as well.”). In other words, one of ordinary skill could reasonably expect to be able to modify the mechanism Gruber uses to select nodes because Gruber explicitly tells the skilled artisan that doing so is both possible and desirable.
Finally, the Examiner also observes that Ramaswamy provides explicit motivation for those of ordinary skill in the art to utilize his technique with other prior art, because Ramaswamy explains that “narrowing a search space for each translator level” will “improve speed and accuracy,” Ramaswamy col. 2 ll. 23–24, and that a 
Claim 2
Gruber, as combined with Ramaswamy, teaches the system of claim 1, 
wherein the UI includes a graphic user interface that includes at least one section for the at least one category. 
“In some embodiments, the DA client presents the results through the third party software application stored in the DA client (e.g., the results are displayed in the user interface of the third party software application). For example, the results from the ZAGAT service provider are presented on the user interface of the ZAGAT application stored on the DA client.” Gruber ¶ 141.
Claim 3
Gruber, as combined with Ramaswamy, teaches the system of claim 1, wherein the instructions cause the processor to:
select the at least one chatbot, based at least partly on at least one of 
	a previous usage of the plurality of chatbots, 
“In some embodiments, locating (416) the one or more service providers includes locating a third party service provider that corresponds to a most recently used application.” Gruber ¶ 135.
a usage frequency of the plurality of chatbots, 
“In some embodiments, locating (416) the one or more service providers includes locating a third party service provider that corresponds to a most frequently used application.” Gruber ¶ 135.
a user preference, 
 “In some embodiments, locating (416) the one or more service providers include multiple service providers,” and therefore, “the user may choose to allow certain service providers to provide results to the user. Additionally, or alternatively, 
and processing speeds of the plurality of chatbots. 
“[I]n some embodiments, the DA server sends the request to multiple service providers (e.g., multiple airlines for ticket pricing) and receives results from a subset of the multiple service providers (e.g., during a predefined time period). This allows the DA server to utilize results provided by those service providers that respond quickly, and avoid unacceptable delays, in waiting for the results, that degrade the user experience.” Gruber ¶ 138. In other words, the DA server ultimately selects only the service providers who can respond to the task within a predefined amount of time.
Claim 4
Gruber, as combined with Ramaswamy, teaches the system of claim 1, wherein the instructions cause the processor to:
perform at least part of the at least one task using the selected at least one chatbot, 
After selecting the service provider, DA server 108 sends the task to the selected service provider, “[t]he service provider then receives (420) the request, performs (422) the requested task, and sends (424) one or more results relating to the performance of the requested task to the DA server 108.” Gruber ¶ 121.
and transmit at least one result from performing the at least part of the task via the communication interface to the client device 
“The DA server 108 receives (426) the one or more results from the service provider, and sends (428) one or more of the one or more results to the DA client 104.” Gruber ¶ 122.
such that the client device provides the at least one result through the UI. 

Claim 5
Gruber, as combined with Ramaswamy, teaches the system of claim 1, wherein the instructions cause the processor to:
select at least one category of the plurality of categories based on the user input;
“The DA server receives (412) the input of the user, and identifies (414) a respective task type.” Gruber ¶ 116.
and select the at least one chatbot to correspond to the selected category based on the user input. 
“In some embodiments, the DA server locates (416) one or more service providers that can perform the identified task type.” Gruber ¶ 118.
Claim 6
Gruber, as combined with Ramaswamy, teaches the system of claim 5, wherein the instructions cause the processor to:
when a time required to select the category is not less than a specified time, select the at least one chatbot based on the user input. 
“[I]n some embodiments, the DA server sends the request to multiple service providers (e.g., multiple airlines for ticket pricing) and receives results from a subset of the multiple service providers (e.g., during a predefined time period). This allows the DA server to utilize results provided by those service providers that respond quickly, and avoid unacceptable delays, in waiting for the results, that degrade the user experience.” Gruber ¶ 138. In other words, the DA server ultimately selects only the service providers who can respond to the task within a predefined amount of time.
Claim 7
Gruber, as combined with Ramaswamy, teaches the system of claim 1, 
wherein the plurality of categories include a plurality of main categories, and at least one sub-category corresponding to each of the plurality of main categories. 
“In some embodiments, the ontology 360 is made up of actionable intent nodes and property nodes. Within the ontology 360, each actionable intent node is linked to one or more property nodes either directly or through one or more intermediate property nodes. Similarly, each property node is linked to one or more actionable intent nodes either directly or through one or more intermediate property nodes.” Gruber ¶ 67. “A ‘property’ represents a parameter associated with an actionable intent or a sub-aspect of another property. A linkage between an actionable intent node and a property node in the ontology 360 defines how a parameter represented by the property node pertains to the task represented by the actionable intent node.” Gruber ¶ 66.
Claim 8
Gruber, as combined with Ramaswamy, teaches the system of claim 7, wherein the instructions cause the processor to:
select at least one of the plurality of main categories based on the user input;
Each node in the ontology 360 is associated with a vocabulary of words, see Gruber ¶ 72, and so “if a word or phrase in the token sequence [of words produced by the user’s input] is found to be associated with one or more nodes in the ontology 360 (via the vocabulary index 344), the word or phrase will ‘trigger’ or ‘activate’ those nodes. When multiple nodes are ‘triggered,’ based on the quantity and/or relative importance of the activated nodes, the natural language processor 332 will select one of the actionable intents as the task (or task type) that the user intended the digital assistant to perform.” Gruber ¶ 73. Recall that the “property nodes” (the sub categories) are part of the set of nodes to be activated. See Gruber ¶ 68.

Accordingly, “the DA server locates the one or more service providers that can perform the identified task type in accordance with information in the service provider directory 390 and/or the list of supported tasks or competencies 392” at block 416. Gruber ¶ 116.
Claim 10
Gruber, as combined with Ramaswamy, teaches the system of claim 1, 
wherein each of the plurality of categories includes a plurality of domains associated with the plurality of chatbots.
“An actionable intent node, along with its linked concept nodes, may be described as a ‘domain.’ In the present discussion, each domain is associated with a respective actionable intent, and refers to the group of nodes (and the relationships therebetween) associated with the particular actionable intent.” Gruber ¶ 68. Among the domains in the ontology 360, some domains “correspond to tasks that require an external service from one or more third party service providers.” Gruber ¶ 100.
Claims 11–18 and 20
Claims 11–18 and 20 are directed to substantially the same method that the system of claims 1–8 and 10 performs, and are therefore rejected according to the same findings and rationale provided above.
CONCLUSION
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372.  The examiner can normally be reached on M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner




/Justin R. Blaufeld/Primary Examiner, Art Unit 2142